-l>~L)Jl‘-)

\DOO'--.]O\Lh

11
12
13
14
15
16
17
13
19
20
21
22
23
24
25
26

27
28

 

 

HEATHER E. WILLIAMS, Bar #122664

 

 

Fecleral Defender ,
CHARLES J. LEE, Bar #221057
Assistant F ederal Defender ' 3
Branch Chief, Fresno Office MAR 1 zmg
2300 'I`ulare Street, Suite 330 _ ‘ _ CLERK, us olsraicr coom-
Fresno, Califomia 93721_2226 §ASTFRN DlSTF-HOT OF CAL.lFORNlA
Telephone.- (559) 437-5561 *-'_--~ - umw W‘!§~J...._- . .
IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF CALIFORNIA
UNITED STATES OF AMERICA, ) Case No. 1:18-cr-00006 DAD
)
Plaintiff, ) APPLICATION AND
) ORDER APPOINTING COUNSEL
vs. )
)
WILLIAM RALPH WILSON, )
)
Defendants. )
)
l

 

l ' ljefendant, William R'alph Wilson, Jr., through the Federal Defender for the Eastem '
Di`strict;-o'f_Califomia, hereby requests appointment of counsel for the purpose of seeking early
termination of his supervised release.

Mr. Wilson submits the attached Financial At`fidavit as evidence of his inability to retain
counsel. On August 7, 1991, in the SD/CA, San Diego, Mr. Wilson was charged `by Indictment
with 18 U.S.C. §§ 922(g)(1), 924(a) & 924(e) ~ Felon in Possession of Firearrn; 21 U.S.C.

§ 841(a)(1) ~ Possession of Methamphetamine with Intent to Distribute; and, 18 U.S.C.
§ 924(c)(1) ~ Use of Firearm During Commission of Drug Trafi'lcking Crime. On May 6, 1992,
Mr. Wilson was convicted of same and sentenced to over 30 years in prison.

On February 10, 2017, Mr. Wilson was granted Johnson relief and Was resentenced to
time-served in custody and five years of supervised release. Mr. Wilson served over twenty-five
years in custody, and has successfully completed almost two years of supervision On January

16, 2018, Transfer of Jurisdiction was received in this district from the SD/CA.

 

 

\DQQ‘-]C\

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Mr. Wilson is requesting appointment of counsel, and his Financial Afiidavit is submitted

for the court’s consideration /2
Daced: March ll ,2013 /A/LM w
c’H'ARLES J. LEE\' V
Assistant Federal Defender

Branch Chief, Fresno Ofiice

 

 

E\..)

\OOO‘--]O\U'\LL»J

ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

oRDER

Having satisfied the Court that the defendant is financially unable to retain counsel, the

Court hereby appoints counsel pursuant to 18 U.S.C. § 3%
Dated: March f z , 2018 &MA

HdN. BARBARA A. ¢AULIFFE
United States Magistra e ¢Judge

 

 

